Title: [Diary entry: 13 September 1784]
From: Washington, George
To: 

13th. I visited my Mill, and the several tenements on this Tract (on which Simpson lives). I do not find the Land in general equal to my expectation of it. Some part indeed is as rich as can be, some other part is but indifferent—the levellest is the coldest, and of the meanest quality—that which is most broken, is the richest; tho’ some of the hills are not of the first quality. The Tenements, with respect to buildings, are but indifferently improved—each have Meadow and arable [land], but in no great quantity. The Mill was quite destitute of Water. The works & House appear to be in very bad condition and no reservoir of Water—the stream as it runs, is all the resource it has. Formerly there was a dam to stop the Water; but that giving way it is brought in a narrow confined & trifling race to the forebay, wch. and the trunk, which conveys the water to the Wheel are in bad

order. In a word, little rent, or good is to be expected from the present aspect of her.